                  Case 1:20-cv-03631-AJN Document 15
                                                  14 Filed 10/23/20
                                                           10/22/20 Page 1 of 3
                                                                              2

                                  RAAB, STURM & GANCHROW, LLP
                                                 COUNSELORS AT LAW
                                            2125 CENTER AVENUE, SUITE 100
                                             FORT LEE, NEW JERSEY 07024
                                                Tel: (201)292-0150
                                                 FAX: (201)292-0152
     RONALD RAAB*                                                                          MAURA E. BREEN***
     IRA A. STURM****                                                                      SAMUEL R. BLOOM*****
     ARI D. GANCHROW**

            ————
   * ADMITTED IN NY
  **ADMITTED IN NY AND NJ
 ***ADMITTED IN NY AND CT                                            10.23.20
****ADMITTED IN NY AND FLA
*****ADMITTED IN NY, NJ AND MD



                                                                       October 22, 2020

 VIA ECF ELECTRONIC FILING                                                                 The initial pre-trial
 Hon. Alison J. Nathan, U.S.D.J.                                                           conference scheduled for
 United States District Court, Southern District of New York                               October 30, 2020 is hereby
 United States Courthouse                                                       10/23/20   adjourned to November 20,
 40 Foley Square, Courtroom 906
                                                                                           2020 at 3:00 p.m.
 New York, N.Y. 10007
                                                                                           SO ORDERED.
              Re:         Building Service 32BJ Health Fund, et al. v. Ubaldo C. Vargas
                          Civ. Action No. 20-3631

 Dear Judge Nathan:

         Our firm is counsel for the Plaintiffs (the “Funds”) in the above-referenced matter. Please
 accept this letter request to adjourn the Initial Conference with the Court presently scheduled for
 October 30, 2020 at 3:00 p.m. There have been no prior requests to adjourn this Conference.

          This case is focused entirely on Defendant Ubaldo C. Vargas’ (“Defendant”) alleged
 noncompliance with a payroll compliance audit commenced by the Funds. Defendant is a sole
 proprietor operating in Massachusetts. Funds counsel spoke with Defendant last week, and
 subsequently Defendant spoke with the Funds Auditing Firm. See attached as “Exhibit A”.
 Given the nature of these communications, the Funds are hopeful that this matter will settle
 without the need for further judicial intervention. Toward that end, the Funds ask that the
 Conference be adjourned thirty (30) days. Additionally, Defendant has not yet appeared in the
 litigation, rendering the parties presently unable to submit a letter jointly by October 23, 2020.
 Defendant’s deadline to answer or otherwise respond to the Amended Complaint is October 30,
 2020.

        Thank you for your attention to this matter. If you have any questions or concerns, please
 do not hesitate to contact the undersigned.



              .
        Case 1:20-cv-03631-AJN Document 15
                                        14 Filed 10/23/20
                                                 10/22/20 Page 2 of 3
                                                                    2

                                               Respectfully submitted,


                                               /s/ Samuel R. Bloom
                                               Samuel R. Bloom


cc:   Ubaldo C. Vargas (via regular mail)
Firefox                                                      https://outlook.office.com/mail/inbox/id/AAQkADc1ZDcwYTliLTQwY...
                      Case
                       Case1:20-cv-03631-AJN
                            1:20-cv-03631-AJN Document
                                               Document14-1
                                                        15 Filed
                                                            Filed10/23/20
                                                                  10/22/20 Page
                                                                            Page31ofof31


          Ubaldo / Universal Services Union Audit
          Ubaldo Vargas <uuvas123@gmail.com>
          Wed 10/21/2020 5:11 PM
          To: smkhan@smpcpa.com <smkhan@smpcpa.com>
          Cc: Sam Bloom <SBloom@rsgllp.com>

          Hello Mr. Khan,

          Attached are the paper works that you requested from me. I also put some of the older files that
          we have sent out before so that you can check them out. I would like to make sure that you get
          everything you need to complete the audit. if there is anything else you require please let me know
          as soon as you can.

          Thank you,

          Ubaldo
           941s.zip

           Employee roster.zip

           payroll and w2.zip




1 of 1                                                                                                     10/22/2020, 1:21 PM
